MEMORANDUM **
Randall K. Whited appeals pro se the district court’s judgment dismissing for lack of subject matter jurisdiction his 42 U.S.C. § 1983 action alleging that a justice of the peace violated his due process and equal protection rights through procedural rulings concerning a traffic citation. Because the traffic citation was dismissed and no case or controversy exists, we dismiss Whited’s appeal as moot. See Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477, 110 S.Ct. 1249, 108 L.Ed.2d 400 (1990).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.